Matter of Simoneau (2019 NY Slip Op 01293)





Matter of Simoneau


2019 NY Slip Op 01293


Decided on February 21, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: February 21, 2019

[*1]In the Matter of ANN LOUISE SIMONEAU, an Attorney. 
(Attorney Registration No. 2403574)



Calendar Date: February 19, 2019


Before: Lynch, J.P., Clark, Devine, Aarons and Rumsey, JJ. 


Ann Louise Simoneau, Brookeville, Maryland, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Per Curiam.
Ann Louise Simoneau was admitted to practice by this Court in 1991 and lists a business address in Silver Spring, Maryland with the Office of Court Administration. Simoneau now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Simoneau's application.
Upon reading Simoneau's affidavit sworn to January 11, 2019 and filed January 16, 2019, and upon reading the February 11, 2019 correspondence in response by the Chief Attorney for AGC, and having determined that Simoneau is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Lynch, J.P., Clark, Devine, Aarons and Rumsey, JJ., concur.
ORDERED that Ann Louise Simoneau's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Ann Louise Simoneau's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until [*2]further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Ann Louise Simoneau is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Simoneau is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ann Louise Simoneau shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.